Citation Nr: 1040313	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals, plastic surgery for facial scars, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, granted service connection for residuals, plastic 
surgery for facial scars, postoperative, and assigned a 
noncompensable disability rating.  In an April 2007 rating 
decision, the RO increased the disability rating to 10 percent.  
Subsequently, in an August 2007 rating decision, the RO increased 
the disability rating to 30 percent.  Inasmuch as a higher 
evaluation is potentially available and as the rating was already 
in appellate status, the Board will consider entitlement to a 
higher initial rating for residuals, plastic surgery for facial 
scars, postoperative, for the entire appellate period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in January 2010.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a number of basal cell 
carcinoma excision scars resulting from sun exposure in service.

During the January 2010 Travel Board hearing, the Veteran 
testified that the previous VA examinations in July 2006 and 
March 2008 were inadequate.  With respect to the July 2006 VA 
examination, the Veteran argued that his scars were not properly 
measured.  He also asserted that only four scars were identified 
as resulting from basal cell carcinoma excisions and warranting 
service connection, when in fact there are 12 such scars.  See, 
e.g., the Veteran's June 2007 Substantive Appeal.  Review of the 
July 2006 examination report confirms that only four scars were 
measured, and three of the four scars examined did not contain 
width measurements.  

With respect to the March 2008 VA examination, the Veteran 
reported that, despite his documentation throughout the appeal 
period of some scars that are not service-connected and were the 
result of a pre-service injury, the March 2008 VA examiner failed 
to differentiate the service-connected scars from the nonservice-
connected scars.  He also argued that the March 2008 VA examiner 
failed to note existing disfigurement caused by his scars and 
other characteristics of his service-connected scars.  Although 
the March 2008 VA examination report contains findings as to 
disfigurement, the examiner noted he was unable to differentiate 
between the service-connected and non service-connected scars.  
 
Finally, the Veteran asserted in October 2009 that he had an 
additional scar from the right eyebrow to the right temple due to 
skin cancer, and it is unclear whether this additional scar was 
measured at the time of the March 2008 examination.  

Where the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
conflicting examination reports and statements from the Veteran, 
the Board finds that an additional VA examination is necessary 
prior to appellate adjudication of this issue.  

The Board emphasizes that where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  The examiner should therefore opine as to 
whether is possible to separate the symptoms and/or degree of 
impairment due to the service-connected scars and the scars 
stemming from the pre-service injury, to the extent possible.  

A review of the record also reveals that the most recent VA 
treatment record in the claims file is dated in October 2006.  As 
such, the Board finds that any VA treatment records since then 
should be associated with the record.  In this regard, it is 
noted that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A 
reasonable effort, therefore, should be made to locate any 
contemporaneous VA treatment records and associate them with the 
Veteran's VA claims file, as they could provide a better picture 
of the current status of the Veteran's service-connected 
disability.  Additionally, there are two private treatments 
record from Dermatology Associates of Central Texas dated in 
November 2005 and April 2008, which indicate prior visits to that 
facility.  To ensure the record is complete, all treatment 
records from this facility dated during the appellate period, to 
the extent they exist and can be located, should be obtained for 
association with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records dated since 
October 2006 that have not yet been associated 
with the claims file.

2.	After securing any necessary release forms, 
obtain all private treatment records from 
October 2005 to the present located at the 
Dermatology Associates of Central Texas.  Any 
records obtained should be associated with the 
claims file.  If no records are available, the 
claims folder must indicate this fact, and the 
Veteran should be notified of the same.

3.	Once all available medical records have been 
obtained and associated with the claims file, 
schedule the Veteran for a VA examination to 
address the current nature and severity of the 
Veteran's service-connected residuals, plastic 
surgery for facial scars, postoperative.  
The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment and documentation provided by 
the Veteran indicating which of his scars are 
the result of a pre-service injury.

The examiner should specifically comment as to 
whether it is possible to distinguish the 
symptoms and effects of the service-connected 
scars resulting from basal cell carcinoma 
excisions, from those attributable to his pre-
service injury.  If it is not medically possible 
to do so, the examiner should clearly so state.

After reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should photograph and 
carefully measure (in terms of both length and 
width) each scar identified.  For each scar, the 
examination report must document any symptoms 
seen during the examination, any visible or 
palpable tissue loss, any gross distortion or 
asymmetry of features, and any disfigurement 
seen.  The examiner should also state whether 
the scars are deep, unstable, painful on 
examination, or result in any limitation of 
function.

4.	After completion of the above development, 
readjudicate the claim of entitlement to an 
initial disability rating in excess of 30 
percent for residuals, plastic surgery for 
facial scars, postoperative, in light of the 
physical examination provided to the Veteran and 
any additional medical evidence received since 
the issuance of the supplemental statement of 
the case (SSOC) in December 2008.  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his representative another SSOC.  
It must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The Veteran and his 
representative should be given an opportunity to 
respond to the SSOC before returning the file to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

